Detailed Action
This office action is in response to the amendment filed on 05/09/2022.


Status of Claims
Claims 8 and 25 have been canceled. 
Claims 1-4, 7, 9-14, 16, 20-24, and 26-30 have been amended.
Claims 1-7, 9-14, and 26-30 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 20, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) in view of Peng et al. (Publication No.  US 2022/0046751, hereinafter referred as Peng).
Regarding Claims 1 and 20, Chae discloses a method for wireless communications at a first user equipment (UE), comprising: 
	monitoring the sidelink communications link with the second UE for receipt of one or more feedback messages associated with the one or more sidelink messages  in one or more subsequent transmission time intervals after the one or more transmission time intervals as part of a radio link monitoring procedure for the sidelink communications link (Receive a configuration message indicating a radio link monitoring (RLM) window of a sidelink between the first wireless device and the second wireless device; see figure 29 numeral 2910 & ¶ 0254. Determine [monitoring], based on the RLM window and HARQ ACK/NACK feedback [one or more feedback message], a block error rate (BLER); see figure 29 numeral 2920 & ¶ 00243/0254. It is interpreted that HARQ ACK/NACK feedback corresponds to previously transmitted messages. ); 
detecting a radio link failure of the sidelink communications link based at least in part on determining whether the one or more feedback messages are received in the one or more subsequent transmission time intervals (Determine [detecting] a radio link failure (RLF) based on the BLER exceeding a threshold value; see figure 29 numeral 2930 & ¶ 0254. The BLER is measured, during the RLM window, based on the HARQ ACK/NACK feedback [one or more feedback message]; see ¶ 0243.), and 
reporting the radio link failure based at least in part on the detection of the radio link failure (Transmit [reporting] to a base station, an indication of the radio link failure of the sidelink; see figure 29 numeral 2940 & ¶ 0254.).
Chae fails to disclose transmitting, to a second UE via a sidelink communications link, one or more sidelink messages in one or more transmission time intervals; and determining whether the one or more feedback messages are received is based at least in part on failing to receive the one or more feedback messages, failing to decode the one or more feedback messages, or both. However, in analogous art, Peng discloses that the first terminal device sends a message to a second terminal device; and if the first terminal device receives no acknowledgment message from the second terminal device after a timer expires, the first terminal device determines that the unicast connection does not exist; see ¶ 0033. The unicast connection is a unicast connection on a sidelink, and the sidelink is a wireless transmission link between the first terminal device and the second terminal device; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae RLM for connection release mechanism in order to avoid or minimize a waste of resources; see ¶ 0005.

Regarding Claim 4 and 23, Chae fails to discloses detecting the radio link failure comprises: detecting the radio link failure based at least in part on one or more unsuccessful receipts of the one or more feedback messages However, in analogous art, Peng discloses that the first terminal device sends a message to a second terminal device; and if the first terminal device receives no acknowledgment message from the second terminal device after a timer expires, the first terminal device determines that the unicast connection does not exist [radio link failure]; see ¶ 0033. The unicast connection is a unicast connection on a sidelink, and the sidelink is a wireless transmission link between the first terminal device and the second terminal device; see ¶ 0006. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae RLM for connection release mechanism in order to avoid or minimize a waste of resources; see ¶ 0005.


Regarding Claim 6, Chae discloses that the first UE comprises a transmitter UE for the sidelink communications link, and the second UE comprises a receiver UE for the sidelink communications link (The system includes a sidelink transmitter UE [first wireless device] and sidelink receiver UE [second wireless device]; see figure 22.).



Claims 2 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) in view of Peng et al. (Publication No.  US 2022/0046751, hereinafter referred as Peng) and further in view of Park et al. (Publication No.  US 2020/0314939, hereinafter referred as Park).
Regarding Claims 2 and 21, Chae fails to disclose transmitting, to a network entity, an indication of the radio link failure via radio resource control (RRC) signaling. However, in analogous art, Park discloses transmitting an RRC message based on sidelink RLF to a base station (BS); see ¶ 0032. The RRC message is related to reporting of the sidelink radio link failure (RLF) to the BS; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae RLM for SL with the RRC message in order to enable sidelink RLF reporting; see ¶ 0002.


Claims 3 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) in view of Peng et al. (Publication No.  US 2022/0046751, hereinafter referred as Peng) and further in view of Xu et al. (Publication No.  US 2020/0260353, hereinafter referred as Xu).
Regarding Claims 3 and 22, Chae fails to disclose transmitting, to a network entity, a request for a sidelink connection reestablishment with the second UE. However, in analogous art, Xu discloses that a UE  may experience a radio link failure (RLF) and initiate a re-establishment procedure (e.g., via re-establishment request) with gNB; see ¶ 0153. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae RLM for SL with the reestablishment request in order to initiate a re-establishment/re-configuration procedure; see ¶ 0153.


Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) in view of Peng et al. (Publication No.  US 2022/0046751, hereinafter referred as Peng) and further in view of Chen et al. (Publication No.  US 2020/0252989, hereinafter referred as Chen).
Regarding Claim 5, Chae fails to disclose refraining from transmitting messages via the sidelink communications link to the second UE based at least in part on the detection of the radio link failure. However, in analogous art, Chen discloses stopping data transmission over the unicast sidelink wireless connection; see ¶ 0097. Triggering conditions may include sidelink RLF declaration; see ¶ 0097. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae RLM for SL with the sidelink connection maintenance mechanism in order to help detect if a pair of wireless devices that has established a unicast sidelink wireless connection have moved too far apart for the unicast sidelink wireless connection, and/or to reconfigure the unicast sidelink wireless connection in view of current radio conditions; see ¶ 0006.


Claims 7, 9-10, 12-13, 18-19, 24, 26-27, and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yiu et al. (Publication No.  US 2015/0087317, hereinafter referred as Yiu) in view of Chae et al. ( Publication No.  US 2021/0051500, hereinafter referred to as Chae) and further in view of Peng et al. (Publication No.  US 2022/0046751, hereinafter referred as Peng).
Regarding Claims 7 and 24, Yiu discloses initiating a timer based at least in part on an unsuccessful receipt of the one or more transmissions in the transmission time interval (The UE may detect that the CQI is less than the threshold Qout and generate an out-of-sync indication [unsuccessful receipt]; see ¶ 0018. Once out-of-sync indications have been generated, the UE may start the T310 timer and attempt to recover the radio link; see ¶ 0018. The T310 timer may count up to a specified threshold and/or count down from a specified starting point; see ¶ 0026.).
Yiu fails to disclose identifying a transmission time interval for sidelink transmissions from a first UE via a sidelink communications link; monitoring the sidelink communications link for one or more sidelink transmissions from the first UE during the transmission time interval. However, in analogous art, Chae disclose receive a configuration message indicating a radio link monitoring (RLM) window of a sidelink between the first wireless device and the second wireless device; see figure 29 numeral 2910 & ¶ 0254. Determine [monitoring], based on the RLM window, an error rate; see figure 29 numeral 2920 & ¶ 0254. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the  RLM mechanism in order to enable high transfer rate and a low latency via communication between devices in proximity; see ¶ 0229-0230.
Yiu, as modified, fails to disclose determining a radio link failure for the sidelink communications link based at least in part on the timer exceeding a threshold value,
 wherein the threshold value is based at least in part on a pre-configured value, a value determined during establishment of the sidelink communications link, a priority level associated with data transmitted via the sidelink communications link, or a combination thereof. However, in analogous art, Peng discloses that the first terminal device sends a message to a second terminal device; and if the first terminal device receives no acknowledgment message from the second terminal device after a timer expires, the first terminal device determines that the unicast connection does not exist; see ¶ 0033. The unicast connection is a unicast connection on a sidelink, and the sidelink is a wireless transmission link between the first terminal device and the second terminal device; see ¶ 0006. The Duration T of the preset time implemented by the timer may be determined by the first terminal device, may be preconfigured, or may be received from a network device; see ¶ 0164. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae RLM for connection release mechanism in order to avoid or minimize a waste of resources; see ¶ 0005.


Regarding Claims 9 and 26, Yiu discloses determining the threshold value based at least in part an indication from a network entity (The eNodeB may use a radio resource control (RRC) message (e.g., a connection reconfiguration message) to send timer parameters to the UE.; see ¶ 0016).

Regarding Claims 10 and 27, Yiu discloses that the value determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link, the priority level associated with data transmitted via the sidelink communications link, an application for which the sidelink communications link is used, or a combination thereof (The UE may adjust [reconfigure] the RLF timer parameters [threshold] by determining which of a plurality of RLF timers to use to determine when to declare an RLF; see ¶ 0014. The RLF timer corresponding to the current UE speed may be started; see ¶ 0014.)

Regarding Claims 12 and 29, Yiu discloses reconfiguring the threshold value based at least in part on a change in speed of the first UE or the second UE, a congestion level of the sidelink communications link, a change in a priority level associated with data transmitted via the sidelink communications link, or a combination thereof (The UE may adjust the RLF timer parameters [threshold] by determining which of a plurality of RLF timers to use to determine when to declare an RLF; see ¶ 0014. The RLF timer corresponding to the current UE speed may be started; see ¶ 0014.).

Regarding Claims 13 and 30, Yiu fails to disclose reporting the radio link failure based at least in part on the determination of the radio link failure. However, in analogous art, Chae disclose determining a radio link failure (RLF) based on the error rate exceeding a threshold value; see figure 29 numeral 2930 & ¶ 0254. Transmit [reporting] to a base station , an indication of the radio link failure of the sidelink; see figure 29 numeral 2940 & ¶ 0254. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the  RLM mechanism in order to enable high transfer rate and a low latency via communication between devices in proximity; see ¶ 0229-0230.

Regarding claim 18, Yiu fails to disclose that the timer comprises a timer that starts counting down based at least in part on the unsuccessful receipt of the one or more sidelink transmissions (The UE may detect that the CQI is less than the threshold Qout and generate an out-of-sync indication [unsuccessful receipt]; see ¶ 0018. Once out-of-sync indications have been generated, the UE may start the T310 timer and attempt to recover the radio link; see ¶ 0018. The T310 timer may count up to a specified threshold and/or count down from a specified starting point; see ¶ 0026.) 

Regarding Claim 19, Yiu fails to disclose that the first UE comprises a transmitter UE for the sidelink communications link, and the second UE comprises a receiver UE for the sidelink communications link. However, in analogous art, Chae disclose a sidelink transmitter UE and a sidelink receiver UE; see figure 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the  RLM mechanism in order to enable high transfer rate and a low latency via communication between devices in proximity; see ¶ 0229-0230.



Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yiu, Chae, Peng, and further in view of Park et al. (Publication No.  US 2020/0314939, hereinafter referred as Park).
Regarding claim 14, Yiu fails to disclose reporting the radio link failure comprises: transmitting, to a network entity, an indication of the radio link failure via radio resource control (RRC) signaling. However, in analogous art, Park discloses transmitting an RRC message based on sidelink RLF to a base station (BS); see ¶ 0032. The RRC message is related to reporting of the sidelink radio link failure (RLF) to the BS; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the RRC message in order to enable sidelink RLF reporting; see ¶ 0002.



Claims 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yiu, Chae, Peng, and further in view of Jung et al. (Publication No.  US 2020/0229007, hereinafter referred as Jung).
Regarding claim 15, Yiu fails to disclose reporting the radio link failure further comprises: transmitting, to the first UE, an indication of the radio link failure via sidelink signaling. However, in analogous art, Jung discloses that the vehicle terminal may transmit a PC5 [sidelink interface] MAC CE message to the vehicle terminal, thus indicating that the RLF has been identified, indicating the release of the UE-UE V2X sidelink connection, or indicating the transmission of a V2X message through a separate transmission resource pool; see ¶ 0287. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the RLF feature in order to manage a sidelink in an efficient and improved manner when NR V2X SL unicast communication is performed; see ¶ 0012.

 	Regarding claim 16, Yiu fails to disclose releasing a sidelink communications connection with the first UE based at least in part on the determination of the radio link failure. However, in analogous art, Jung discloses control the transceiver to release the communication with the UE for the sidelink in case that the condition related to a radio link failure (RLF) for the sidelink is satisfied; see ¶ 0011. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the RLF feature in order to manage a sidelink in an efficient and improved manner when NR V2X SL unicast communication is performed; see ¶ 0012.

  Regarding claim 17, Yiu fails to disclose determining the unsuccessful receipt of the one or more sidelink transmissions based at least in part on failing to decode sidelink control information or sidelink data during the transmission time interval. However, in analogous art, Jung discloses that when the terminal continuously fails to decode a physical sidelink control channel (PSCCH) [sidelink control information], out-of-sync indication [unsuccessful receipt] is generated; see ¶ 0167. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu RLF mechanism with the RLF feature in order to manage a sidelink in an efficient and improved manner when NR V2X SL unicast communication is performed; see ¶ 0012.


Allowable Subject Matter
Claims 11 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Di Girolamo et al. (US 2022/0191962) The prior art discloses a HARQ-ACK feedback for a PSSCH is carried in Sidelink Feedback Control Information (SFCI) formats via a Physical Shared Feedback Channel (PSFCH); see ¶ 0272. If a UE transmits a transport block to another UE, it expects to receive HARQ feedback on the PSFCH. If no feedback is received, the UE may use this as an indication of poor SL radio link quality; see ¶ 0272.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472                       


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472